IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-11-00272-CV

                                    IN RE JOHN W. BANOS


                                        Original Proceeding



                                MEMORANDUM OPINION


        Relator John W. Banos filed a petition for writ of mandamus, but he

subsequently recognized in a letter to us that it is moot.1 Accordingly, we dismiss the

petition for writ of mandamus as moot.



                                                           REX D. DAVIS
                                                           Justice



1
  Banos’s petition has several procedural deficiencies. It does not include the certification required by
Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It also lacks an appendix and a certified or
sworn record, as required by Rules 52.3(k) and 52.7(a)(1). See id. 52.3(k), 52.7(a)(1). And it lacks proof of
service on the real parties in interest. See id. 9.5, 52.2. Finally, Banos’s indigence affidavit is inadequate.
See id. 20.1(b). Because this proceeding is moot and to expedite our disposition of it, we will implement
Rule 2 and suspend these rules in this proceeding only. Id. 2. We further note that Banos failed to file his
underlying notice of appeal with this Court, (see id. 25.1(e)), which action might have obviated this
original proceeding.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed August 31, 2011
[OT06]




In re Banos                                   Page 2